DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper (US 6,193,537).
Regarding claim 1: Harper teaches a connector part 18a (Fig. 2A), comprising: a plurality of hermaphroditic contact elements 10 configured to contact associated hermaphroditic contact elements 10 of a mating connector part 18b (see Figs. 2A-2B), each of the plurality of hermaphroditic contact elements 10 having a body 12 (Fig. 1), a single first contact lug 14 extending from the body (see Fig. 1) along a first direction (see Fig. 1), and a single second contact lug 16 extending from the body along the first direction  (see Fig. 1), wherein the first contact lug 14 and the second contact lug 16 are offset from each other along a second direction that extends transversely to the first direction (see Fig. 1 for the first and second lugs extending transversely to the first direction), and along a third direction that extends transversely to the first direction and transversely to the second direction (see Fig. 1), and wherein the connector part 18a (Fig. 2A) has, for each hermaphroditic contact element 10, a hermaphroditic contact element 10 mirror-inverted to a first mirror plane spanned by the first direction and the third direction and a hermaphroditic contact element 10 mirror-inverted to a second mirror plane 16 is connected to the body 12 via a connecting section 30ap in a region of which a bend is created (e.g. bend located at 30ap; see Fig. 1), so that the second contact lug 16 is offset from the second mirror plane and arranged outside the second mirror plane (see Figs. 1 for the second lug located outside the mirror plane as a result of bend 30ap).  
Regarding claim 2: Harper teaches all the limitations of claim 1 and further teaches wherein a number of hermaphroditic contact elements 10 of the connector part 18a (Fig. 2A) corresponds to four or an integer multiple of four (see Fig. 2A).  
Regarding claim 3: Harper teaches all the limitations of claim 1 and further teaches wherein the body 12 of each hermaphroditic contact element 10 extends planarly along a plane spanned by the first direction and the second direction (see Fig. 1).  
Regarding claim 4: Harper teaches all the limitations of claim 1 and further teaches wherein the first contact lug 14 extends in a plane of the body (see Fig. 1 for the first contact lug and body existing on the same plane).  
Regarding claim 5: Harper teaches all the limitations of claim 1 and further teaches wherein the second contact lug 16 is offset from a plane along the third direction (see Fig. 1).  
Regarding claim 6: Harper teaches all the limitations of claim 1 and further teaches wherein the connector part 18a has, for a group of more than one hermaphroditic contact element 10, a group of hermaphroditic contact elements 10 mirror-inverted to the first mirror plane and a group of hermaphroditic contact elements 10 mirror-inverted to the second mirror plane (see Figs. 2A-2B).  
Regarding claim 7: Harper teaches all the limitations of claim 1 and further teaches wherein the hermaphroditic contact elements 10 are connected together to a printed circuit board (see Col. 3, lines 36-40).  
Regarding claim 8: Harper teaches all the limitations of claim 1 and further teaches wherein the body 12 of each hermaphroditic contact element 10 has a connection tab 32 via which the 
Regarding claim 9: Harper teaches all the limitations of claim 1 and further teaches a connector system (Fig. 2A), comprising: the connector part 18a according to claim 1; and a mating connector part 18b having a plurality of hermaphroditic contact elements 10 for plug-in connection with the connector part (see Figs. 2A-2B).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot -because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reference Harper (US 6,193,537) teaches all the limitations of independent claim 1 (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833